Citation Nr: 1625303	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-22 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service in the United States Navy from November 1968 to September 1980 and from June 1981 to May 1989.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Diabetes Mellitus

The Veteran asserts that he has diabetes mellitus as a result of exposure to herbicides, including while assigned to the USS Lyman K. Swenson from April 5 to August 9, 1970, and to the USS King from November 5 to December 12, 1971 (4/15/11 VBMS Correspondence, p.1).  He did not recall the exact date the USS Lyman K. Swenson pulled into the Port of Vietnam and moored alongside port, but said "for sure we went ashore."  

The Veteran subsequently reported that he was tasked with shore bombardment operation to North Vietnam, was almost hit by enemy fire (shore battery), and was awarded a Combat Action Ribbon (8/1/13 VBMS VA 21-4138 Statement in Support of Claim).  Service personnel records show that his awards and decorations include the Combat Action Ribbon, Vietnam Service Medical, and Vietnam Campaign Medal with Device. 

Service records also show that the Veteran was assigned to the USS Lyman K. Swenson from May 1969 to February 1971 and to the USS King from March 1971 to April 1974 (2/3/15 VBMS STR-Dental, (Abstract of Service and Medical History), p.1).

In April 2011, the service department verified that the USS Lyman K. Swenson was in the official waters of the Republic of Vietnam in April, May, June, July, and August 1970 (4/22/11 VBMS VA 21-3101 Request for Information, p.1).  It also verified that the USS King was in the official waters of the Republic of Vietnam in November and December 1971. However, it was noted that the record did not provide conclusive proof of in-country service. 

There is no indication from the record that deck logs were obtained for verification of the reported port of call by either the USS Lyman K. Swenson or USS King.  If either ship did port in a Vietnam harbor, there should be a record of that information.  Efforts should be made to verify whether the USS Lyman K. Swenson or USS King ported in a Vietnam harbor.

The Board notes that a current disability has been established by the evidence of record.  Indeed, a December 2010 Tricare record includes a diagnosis of diabetes mellitus (7/22/11 VBMS Medical Treatment Record-Government Facility, p. 17).  November 2011 and September 2012 VA medical records note the Veteran's history of Type 2 diabetes mellitus (4/15/15 Virtual VA entry, CAPRI, pp. 20-23, 27).

Hypertension

Service treatment records reflect instances of elevated blood pressure, including on October 17, 1984, when it was 140/90 (1/22/15 STR-Medical Photocopy, p.1).  An undated second page of a service examination report shows it was 144/92 (1/22/15 VBMS STR Medical Photocopy, p. 33).  On May 7, 1984 and May 9, 1988, it was 132/92 and, on December 29, 1988, it was 138/96 (2/3/15 STR Medical Annotated, pps. 26, 39, 37). 

On February 5, 1986, the Veteran's blood pressure was 130/100 (4/15/11 VBMS Medical Treatment Record-Government Facility, p. 6).  On a Report of Medical History, completed in March 1989 when he was examined for separation, the Veteran checked yes to having high or low blood pressure; hypertension was not noted on examination at that time (2/3/15 STR Medical Annotated, p. 47; (9/16/14 VBMS Medical Treatment Record-Government Facility, p. 1).).    

The post service medical evidence includes an August 16, 2000 VA medical record showing that the Veteran was seen for follow up of hypertension, his blood pressure was 150/84, and the impression included hypertension (9/16/14 VBMS Medical Treatment Record-Government Facility, p. 12).  Recent medical records show treatment for systemic hypertension (7/12/11 VBMS Medical Treatment Record-Government Facility, p. 2; 4/15/15/ Virtual VA entry, CAPRI, p. 21).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The record contains competent evidence of hypertension noted in the August 2000 and subsequent medical records.  The August 2000 VA treatment record and the Veteran's reports, along with service treatment records, suggest that the disorder may be related to service.  An examination is needed to determine whether the current hypertension is related to a disease or injury in service.

Records

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in San Diego since September 2013, and by Tricare Chula Vista, California, since May 2011, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the deck logs for the USS Lyman K. Swenson from April 5 to August 9, 1970, and the USS King from November 5, 1971 to December 12, 1971, to confirm whether either ship ported in a Vietnam harbor or sent any shore parties to Vietnam while the Veteran was aboard.

All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the records are unavailable or unattainable, the Veteran should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e), of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claim.

2. Obtain all medical records regarding the Veteran's VA treatment since September 2013, and by Tricare Chula Vista, California, since May 2011.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the above development, schedule the Veteran for VA examination by a physician (or physicians) to determine if current hypertension and diabetes mellitus, type II, are related to service.


The examiner(s) should answer the following questions:
	
a. Hypertension: 

i. Is it as likely as not that the Veteran's hypertension is the result of a disease or injury in active service; or manifest to within one year of discharge from active service?

ii. The examiner should provide reasons for this opinion.  The examiner should consider the notations in the Veteran's service treatment records regarding elevated blood pressure readings in May and October 1984, February 1986, May and December 1988, on the undated second page of a service examination report (noting blood pressure of 144/92), and his March 1989 medical history report. 

b. Diabetes Mellitus

i. Is it at least as likely as not that the Veteran's type II diabetes mellitus is the result of a disease or injury in active service; or manifest to within one year of discharge from active service?

ii. The examiner should provide a comprehensive rationale for all opinions.

c. The examiner(s) is(are) advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions.  The examiner(s) should discuss the Veteran's post service reports of symptoms.  The Veteran is competent to report symptoms and observable history.  

d. The absence of evidence of treatment for hypertension symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the examiner(s) is(are) unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. If the claims remain denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




